DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PA 201870608, filed on 09/19/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/19/21 & 06/27/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 2, Claim 14 (Line 9), Claim 16 & 19 are objected to because recites “the voltage vector signals” and should recite “the voltage reference vector signals  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gupta 
(US 2014/0008912).


Regarding Claim 1, Gupta disclose a method of controlling a power converter system operating in an overmodulation region [operating the line side converter in an overmodulation range for at least a part of the duration of the overvoltage event], the power converter system comprising a more than two current controllers [a DC-link voltage controller (not shown); current control unit 1314; a current controller 1410], a modulator [1110] and a power converter [1114], wherein the modulator [1110] is configured to provide at least one modulated drive signal to the power converter based on voltage reference vector signals from the more than two current controllers [The converter reference voltage {right arrow over (u)}1* is supplied to a pulse width modulator i unit 1110 which converts the converter reference voltage {right arrow over (u)}1* into corresponding PWM (pulse width modulation) signals which are supplied to the line side converter 206] (Abstract, FIG. 6, FIG. 11, ¶ [0055], ¶ [0057]; a DC-link voltage controller (not shown); ¶ [0068]; The controller, i.e. the current control unit 1314; ¶ [0073[; which is fed to a current controller 1410 (e.g. a PI controller); ¶ [0077]; The result of the conversion Δ{right arrow over (i)}1dq(Δ{right arrow over (i)}1d, Δ{right arrow over (i)}1q) is fed to a current controller 1508), the method comprising:
A. determining the voltage reference vector signals [by the “Current Reference Calculation” Module] (FIG. 12, ¶ [0058-0059]) ;
B. determining compensated voltage reference vector signals indicative of a fundamental frequency of a respective voltage reference vector signal [wherein the current control unit 1314 is configured to control, based on the determined line current error Δ{right arrow over (i)}1, the line side converter 206 by means of a PWM modulator 1316 such that the line current error Δ{right arrow over (i)}1 is partly or fully compensated. The controller, i.e. the current control unit 1314, produces the voltage reference signal {right arrow over (u)}1* for the converter which is eventually fed to the PWM modulator to produce the PWM signals for the power converter] ([¶ 0068]); and,
C. determining the at least one modulated drive signal based on a combination of the compensated voltage reference vector signals [There are many methods of operating a converter in overmodulation range such as those described in [i]-[iii]. As mentioned before, low order harmonics are generated when we operate a converter in overmodulation range. The magnitudes of these harmonics vary from method to method. Nevertheless, for a given overmodulation technique one can easily determine the harmonic content {right arrow over (u)}h for a fundamental voltage reference {right arrow over (u)}1*] (FIG. 13, ¶ [0067]).
Regarding Claim 2, Gupta disclose the method of claim 1 [see rejected Claim 1], 
further comprising, for each one of the voltage vector signals: 
applying a filter for each of the voltage reference vector signals to provide a modified voltage reference vector signals [Subsequently, dq current components are filtered and current limited to obtain the modified current references id m and iq m. Current limits id lim and iq lim, in FIG. 12 b are dependent on converter current rating] (¶ [0064]); 
applying a first set of adjustment gains (G) to the modified voltage reference vector signals [In mode I of the overmodulation range, the equation (0) is still valid but the magnitude of the reference voltage vector is increased to obtain the required voltage while the angle is kept same] (¶ [0053]);
applying a second set of adjustment gains (G2) to the voltage reference vector signal [To achieve a large volt-time area for a switching state vector, one of the active switching state vectors is held on for a certain duration. The details on two modes of overmodulation range and six step operation can be referred to in [i]-[iii]] (¶ [0053]); and,
combining the gain adjusted modified voltage reference vector signals and the gain adjusted voltage reference vector signals to provide the compensated voltage reference vector signals [To achieve a large volt-time area for a switching state vector, one of the active switching state vectors is held on for a certain duration. The details on two modes of overmodulation range and six step operation can be referred to in [i]-[iii]] (¶ [0053]).
Regarding Claim 3, Gupta disclose the method of claim 2 [see rejected Claim 2], 
wherein the first set of adjustment gains (GI) is a reducing set of adjustments gains and the second set of adjustment gains (G2) is an amplifying set of adjustments gains [To achieve a large volt-time area for a switching state vector, one of the active switching state vectors is held on for a certain duration. The details on two modes of overmodulation range and six step operation can be referred to in [i]-[iii]] (¶ [0053]).

Regarding Claim 4, Gupta disclose the method of claim 1 [see rejected Claim 1], 
further comprising, for each one of the compensated voltage reference vector signals: 
applying a third set of adjustments gains (G,) to the compensated voltage reference vector signals [The switching strategies used in these two overmodulation modes are different due to non-linearity of overmodulation range. In mode I of the overmodulation range, the equation (0) is still valid but the magnitude of the reference voltage vector is increased to obtain the required voltage while the angle is kept same. Hence, the modified reference voltage vector rotates with uniform angular velocity] (¶ [0053]); and, 
determining the modulated drive signal based on a combination of the gain adjusted compensated voltage reference vector signals [The switching strategies used in these two overmodulation modes are different due to non-linearity of overmodulation range. In mode I of the overmodulation range, the equation (0) is still valid but the magnitude of the reference voltage vector is increased to obtain the required voltage while the angle is kept same. Hence, the modified reference voltage vector rotates with uniform angular velocity] (¶ [0053]).
Regarding Claim 5, Gupta disclose the method of claim 1 [see rejected Claim 1], 
wherein the voltage reference vector signals are determined based on current reference errors [a line current error determining unit 1312 configured to determine a line current error Δ{right arrow over (i)}1 between the harmonic current free line current signal {right arrow over (i)}1i f and a line current reference {right arrow over (i)}1 m which is determined as discussed above with reference to FIG. 12 b] (¶ [0068]).
Regarding Claim 6, Gupta disclose the method of claim 5 [see rejected Claim 5], 
wherein the current reference errors are determined based on the difference between a respective current reference vector signal and a measured current reference from the power converter [The switching strategies used in these two overmodulation modes are different due to non-linearity of overmodulation range. In mode I of the overmodulation range, the equation (0) is still valid but the magnitude of the reference voltage vector is increased to obtain the required voltage while the angle is kept same. Hence, the modified reference voltage vector rotates with uniform angular velocity (¶ [0053]).
Regarding Claim 7, Gupta disclose the method of claim 6 [Claim 6], 
wherein current reference vector signal relates to one of a positive or negative sequence in a d-q two-axis rotational reference frame (as shown in FIG. 10).
Regarding Claim 8, Gupta disclose the method of claim 2 [see rejected Claim 2], 
wherein the filters are low-pass filters [low pass filter on the right side pf the “Current Reference Modification] comprising a variable bandwidth (FIG. 12 b).
Regarding Claim 9, Gupta disclose the method of claim 8 [see rejected Claim 8], 
wherein the variable bandwidth of the low-pass filters is based on a set of modulation indexes (m) (¶ [0065]).
Regarding Claim 10, Gupta disclose the method of claim 2 [see rejected Claim 2], 
further comprising: determining a set of gains (G.) as a predetermined function of a set of modulation indexes (mi); and, determining the set of adjustment gains (G., G2, G) based on the set of gains (Gx) [To achieve a large volt-time area for a switching state vector, one of the active switching state vectors is held on for a certain duration. The details on two modes of overmodulation range and six step operation can be referred to in [i]-[iii]] (¶ [0053]).
Regarding Claim 11, Gupta disclose the method of Claim 9 [see rejected Claim 9], 
wherein the modulation indexes (mi) are determined based on a DC link voltage signal [from 208] and respective voltage reference vector signals [The converter reference voltage {right arrow over (u)}1* is supplied to a pulse width modulator i unit 1110 which converts the converter reference voltage {right arrow over (u)}1* into corresponding PWM (pulse width modulation) signals which are supplied to the line side converter 206] (Abstract, FIG. 6, FIG. 11, ¶ [0055]).
Regarding Claim 12, Gupta disclose the claim 11 [see rejected Claim 11], 
wherein the modulation indexes (mi) are a moving-average modulation indexes (¶ [0050]).
Regarding Claim 13, Gupta disclose the method of claim 1 [see rejected Claim 1], 
wherein the more than two current controllers comprise four current controllers (¶ [0057]; a DC-link voltage controller (not shown); ¶ [0068]; The controller, i.e. the current control unit 1314; ¶ [0073[; which is fed to a current controller 1410 (e.g. a PI controller); ¶ [0077]; The result of the conversion Δ{right arrow over (i)}1dq(Δ{right arrow over (i)}1d, Δ{right arrow over (i)}1q) is fed to a current controller 1508).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 & 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2014/0008912) in view of Li (US 2012/0056602).
Regarding Claim 14, Gupta disclose a plurality of current controllers [600, 604] for a power converter system [wind turbine comprising a power generator, a generator side converter connected to the power generator, a line side converter connected to a power grid], a power converter system operating in an overmodulation region [operating the line side converter in an overmodulation range for at least a part of the duration of the overvoltage event], the power converter system comprising a modulator [1110] and a power converter [1114], wherein the modulator is configured to provide at least one modulated drive signal to the power converter based on voltage reference vector signals from the plurality of current controllers [600, 604] (Abstract, FIG. 6, FIG. 11, ¶ [0055]; The converter reference voltage {right arrow over (u)}1* is supplied to a pulse width modulator i unit 1110 which converts the converter reference voltage {right arrow over (u)}1* into corresponding PWM (pulse width modulation) signals which are supplied to the line side converter 206]); the operation, comprising: 
determining the voltage reference vector signals [by the “Current Reference Calculation” Module] (FIG. 12, ¶ [0058-0059]); 
determining compensated voltage reference vector signals indicative of a fundamental frequency of a respective voltage reference vector signal [wherein the current control unit 1314 is configured to control, based on the determined line current error Δ{right arrow over (i)}1, the line side converter 206 by means of a PWM modulator 1316 such that the line current error Δ{right arrow over (i)}1 is partly or fully compensated. The controller, i.e. the current control unit 1314, produces the voltage reference signal {right arrow over (u)}1* for the converter which is eventually fed to the PWM modulator to produce the PWM signals for the power converter] ([¶ 0068]); and 
determining the at least one modulated drive signal based on a combination of the compensated voltage reference vector signals [There are many methods of operating a converter in overmodulation range such as those described in [i]-[iii]. As mentioned before, low order harmonics are generated when we operate a converter in overmodulation range. The magnitudes of these harmonics vary from method to method. Nevertheless, for a given overmodulation technique one can easily determine the harmonic content {right arrow over (u)}h for a fundamental voltage reference {right arrow over (u)}1*] (FIG. 13).
However, Gupta does not explicitly disclose comprising a processor and a memory module, wherein the memory module comprises a set of program code instructions which when executed by the processor configure the processor to perform an operation of controlling.
Li disclose comprising a processor and a memory module, wherein the memory module comprises a set of program code instructions which when executed by the processor configure the processor to perform an operation of controlling.
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Li’s processor and memory modules into Gupta’s controller to process and save data for the controller to operate as needed for instance for “a power converter system operating in an overmodulation region”.
Regarding Claim 16, Gupta in view of Li disclose the plurality of current controllers of claim 14 [see rejected Claim 14], 
further comprising, for each one of the voltage vector signals: 
applying a filter for each of the voltage reference vector signals to provide a modified voltage reference vector signals; applying a first set of adjustment gains (G) to the modified voltage reference vector signals [Subsequently, dq current components are filtered and current limited to obtain the modified current references id m and iq m. Current limits id lim and iq lim, in FIG. 12 b are dependent on converter current rating] (¶ [0064]); 
applying a second set of adjustment gains (G2) to the voltage reference vector signals; and, combining the gain adjusted modified voltage reference vector signals (96) and the gain adjusted voltage reference vector signals to provide the compensated voltage reference vector signals [In mode I of the overmodulation range, the equation (0) is still valid but the magnitude of the reference voltage vector is increased to obtain the required voltage while the angle is kept same] (¶ [0053]).
Regarding Claim 17, Gupta in view of Li disclose the plurality of current controllers of claim 16 [see rejected Claim 16], 
wherein the first set of adjustment gains (G) is a reducing set of adjustments gains and the second set of adjustment gains (G2) is an amplifying set of adjustments gains [To achieve a large volt-time area for a switching state vector, one of the active switching state vectors is held on for a certain duration. The details on two modes of overmodulation range and six step operation can be referred to in [i]-[iii]] (¶ [0053]).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta (US 2014/0008912) in view of Li (US 2012/0056602).
Regarding Claim 18, Gupta disclose a power generation system (Abstract), comprising: 
a current controllers [600] (FIG. 6): 
a power converter system operating in an overmodulation region [operating the line side converter in an overmodulation range for at least a part of the duration of the overvoltage event] (Abstract), 
the power converter system comprising 
a modulator [1110] and a power converter [1114]
wherein the modulator is configured to provide at least one modulated drive signal to the power converter based on voltage reference vector signals from the plurality of current controller (Abstract, FIG. 6, FIG. 11, ¶ [0055]); 
the operation, comprising: 
determining the voltage reference vector signals [by the “Current Reference Calculation” Module] (FIG. 12, ¶ [0058-0059]); 
determining compensated voltage reference vector signals indicative of a fundamental frequency of a respective voltage reference vector signal [wherein the current control unit 1314 is configured to control, based on the determined line current error Δ{right arrow over (i)}1, the line side converter 206 by means of a PWM modulator 1316 such that the line current error Δ{right arrow over (i)}1 is partly or fully compensated. The controller, i.e. the current control unit 1314, produces the voltage reference signal {right arrow over (u)}1* for the converter which is eventually fed to the PWM modulator to produce the PWM signals for the power converter] ([¶ 0068]); and 
determining the at least one modulated drive signal based on a combination of the compensated voltage reference vector signals [There are many methods of operating a converter in overmodulation range such as those described in [i]-[iii]. As mentioned before, low order harmonics are generated when we operate a converter in overmodulation range. The magnitudes of these harmonics vary from method to method. Nevertheless, for a given overmodulation technique one can easily determine the harmonic content {right arrow over (u)}h for a fundamental voltage reference {right arrow over (u)}1*] (FIG. 13).
Gupta is not explicit to disclose:
a plurality of current controllers, each current controller comprising: 
a power converter system
a processor; and 
a memory module, wherein the memory module comprises a set of program code instructions which when executed by the processor configure the processor to perform an operation of controlling.
Li teaches:
a plurality of current controllers [machine side controller & grid side controller] (FIG. 1D), each current controller comprising: 
a power converter system [machine side converter & grid side converter] (FIG. 1C-1D); 
a processor (¶ [0125]); and 
a memory module, wherein the memory module comprises a set of program code instructions which when executed by the processor configure the processor to perform an operation of controlling (¶ [0125])
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to incorporate Li’s teachings a-d (see above) into Gupta’s system to control the converters on both sides (machine side and grid side) with the aid of a processor in both controllers, to achieve maximum of effective power conversion or capturing capability for a wind turbine and to control its power generation with less fluctuation.
Regarding Claim 19, Gupta in view or disclose the power generation system of claim 18 [see rejected Claim 18], 
further comprising, for each one of the voltage vector signals: 
applying a filter for each of the voltage reference vector signals to provide a modified voltage reference vector signals; applying a first set of adjustment gains (G) to the modified voltage reference vector signals [Subsequently, dq current components are filtered and current limited to obtain the modified current references id m and iq m. Current limits id lim and iq lim, in FIG. 12 b are dependent on converter current rating] (¶ [0064]); 
applying a second set of adjustment gains (G2) to the voltage reference vector signals [To achieve a large volt-time area for a switching state vector, one of the active switching state vectors is held on for a certain duration. The details on two modes of overmodulation range and six step operation can be referred to in [i]-[iii].] (¶ [0053]); and, 
combining the gain adjusted modified voltage reference vector signals (96) and the gain adjusted voltage reference vector signals to provide the compensated voltage reference vector signals [To achieve a large volt-time area for a switching state vector, one of the active switching state vectors is held on for a certain duration. The details on two modes of overmodulation range and six step operation can be referred to in [i]-[iii]] (¶ [0053]).


Regarding Claim 20, Gupta disclose the power generation system of claim 18 [see rejected Claim 18], 
wherein the first set of adjustment gains (G,) is a reducing set of adjustments gains and the second set of adjustment gains (G2) is an amplifying set of adjustments gains [To achieve a large volt-time area for a switching state vector, one of the active switching state vectors is held on for a certain duration. The details on two modes of overmodulation range and six step operation can be referred to in [i]-[iii]] (¶ [0053]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOSEPH ORTEGA/Examiner, Art Unit 2832